       2:17-cr-20037-JES-JEH # 173        Page 1 of 8                                          E-FILED
                                                               Friday, 07 December, 2018 05:13:37 PM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

             REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
           SUPPRESS EVIDENCE SEIZED PURSUANT TO THE ILLEGAL
        SEARCH OF DEFENDANT’S APARTMENT ON JUNE 15, 2017 (R. 100)

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the Government’s Response to the Motion to Suppress

the Search of his apartment on June 15, 2017 (R. 100), states as follows:

       In its Response, the government argues that the allegations in Mr. Christensen’s

Motion have no basis in any police report or interview provided in discovery. (R. 147)

That is because they are the recollections of Michelle Christensen, who will be called to

testify at the hearing in this matter, and not those of the agents who created the reports.

Much of the government’s argument rests on its own interpretation of these facts, which

are contested and cannot be resolved except by this Court after a full hearing. Some of

the government’s arguments can, however, be addressed absent specific factual

findings.



                                              1
       2:17-cr-20037-JES-JEH # 173          Page 2 of 8



                                   Exigent Circumstances

       In a footnote, the government argues that the agents who were in possession of a

search warrant for Mr. Christensen’s vehicle would have lawfully been able to seize all

of the electronic devices in the apartment based on exigent circumstances (R. 147 pg. 9,

fn 9), but that is incorrect. The Supreme Court has outlined circumstances that can

qualify as “exigent” and they include fighting a fire and investigating its cause,

preventing the imminent destruction of evidence, or engaging in hot pursuit of a fleeing

suspect. Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006) (citing Michigan v. Tyler,

436 U.S. 499 (1978), Ker v. California, 374 U.S. 23 (1963), and United States v. Santana, 427

U.S. 38 (1976)).

       The case cited by the government in support of this argument is United States v.

Bell, 500 F.3d 609, 615 (7th Cir. 2007), in which the Court of Appeals concluded that it

was permissible to search a hotel room safe based on exigent circumstances. Bell is

utterly distinguishable from the facts of the present case for several reasons. First, the

victim in Bell had been kidnapped and a ransom demand made, and the defendant was

caught in person attempting to pick up the ransom payment at the drop-off location. Id.

at 610. Second, at the time of his apprehension, the defendant blatantly and verifiably

lied to the police about his role in the offense and his place of residence. Id. Third, the

defendant actively resisted arrest, resulting in a chase and a “prolonged struggle” with

officers. Id. At all times, the police were acting on a credible threat that the kidnappers

would kill the victim if law enforcement became involved. Id. As a result, when police

                                              2
       2:17-cr-20037-JES-JEH # 173         Page 3 of 8



encountered the safe in the defendant’s hotel room, they were justified in searching it

without a warrant in case it contained evidence of the victim’s whereabouts. Id. at 613.

       In the present case, law enforcement agents had obtained a warrant to search Mr.

Christensen’s vehicle for evidence related to Ms. Zhang based on video surveillance

that identified his vehicle as similar to the one that Ms. Zhang entered on June 9, 2017.

No ransom had been demanded, no violence had been threatened, no evidence existed

indicating that Ms. Zhang had been to Mr. Christensen’s apartment, and as far as law

enforcement officers knew, Mr. Christensen was asleep at home with his wife. This is

utterly distinguishable from cases like that of Bell and United States v. Marshall, 157 F.3d

477, 479-80 (7th Cir. 1998), where police were in the process of securing a search warrant

for the defendant’s premises when it became clear that the defendant would soon

realize that police were on their way and destroy the evidence before the warrant could

be secured.

       Law enforcement in this case were not entitled to seize Mr. Christensen’s

computers because the circumstances were not so grave as to warrant such an intrusion.

Unlike the officers in Stuart, who personally observed a physical altercation which

resulted in bleeding and obvious injuries, no exigency existed here. Stuart, 547 U.S. at

406. As such, the government’s reference to exigent circumstances is misplaced and

inapplicable to the present case.




                                             3
       2:17-cr-20037-JES-JEH # 173         Page 4 of 8



                      Inevitable Discovery/Independent Source Doctrines

       The government also argues that even if Mr. Christensen’s wife had not

“consented” to the search of the apartment at almost 2:00 a.m. on June 15, 2017, that a

subsequent warrant obtained from the University of Illinois Police Department would

have sufficed to recover the same evidence, i.e. it would have inevitably been

discovered. (R. 147 pg. 16) However, case law that supports a finding of inevitable

discovery is distinguishable from the present case because law enforcement in those

cases had sufficient probable cause to obtain a search warrant without the unlawfully

obtained information, which is not true here.

       The inevitable discovery rule states that if the government can establish by a

preponderance of the evidence that the information at issue would ultimately been

discovered by lawful means, the evidence should not be excluded. Nix v. Williams, 467

U.S. 431, 444 (1984). In sum, law enforcement would have found it anyway, therefore

suppression is not required. The independent source doctrine, by contrast, allows

admission of evidence that has been discovered by means wholly independent of any

constitutional violation. Id. at 443.

       Both doctrines have been applied in previous cases which are distinguishable

from the present case. For example, in United States v. Brown, 328 F.3d 352, 354 (7th Cir.

2003), the U.S. Marshals went to arrest the defendant on an outstanding warrant and

observed him through the window of the apartment holding a firearm and throwing a

bag of drugs out the window. The landlord had consented to the search but lacked the

                                             4
       2:17-cr-20037-JES-JEH # 173         Page 5 of 8



authority to do so, therefore the consent was deemed invalid. Regardless, the Court

determined that the Marshals could have easily obtained a warrant based on their own

personal observations. In United States v. Goins, 437 F.3d 644, 645 (7th Cir. 2006), the

defendant’s girlfriend called police and told them she personally observed drugs and a

firearm at defendant’s home. They entered on a theory of apparent authority, which

was upheld as reasonable, but the Court noted that even if the entry had been

improper, her information would have been sufficient to establish probable cause for a

warrant so inevitable discovery applied. Id. at 650.

       In the present case, there was no probable cause to believe that relevant

information would be found on the computers prior to their unlawful seizure. The

government claims that search warrant for the Saturn Astra was sufficient to seize

computers inside the residence, which is blatantly incorrect. (R. 147, pg. 16, fn 11) The

search warrant for the Astra detailed the events leading up to the observation of Ms.

Zhang entering Mr. Christensen’s vehicle, made no statements about evidence from

within his residence, and asked to collect items from the vehicle specifically: trace

evidence, instruments used to coerce or restrain a victim, and his cell phone, receipts,

notes, or other documents related to the offense. (Gov’t Bates Nos. 1827-1836) Nary a

word was said regarding computers, electronic devices, or evidence from inside Mr.

Christensen’s apartment.

       When the FBI applied for the second warrant, to forensically examine all of Mr.

Christensen’s electronic devices, only this information was added: that Mr. Christensen

                                              5
       2:17-cr-20037-JES-JEH # 173         Page 6 of 8



had admitted picking Ms. Zhang up in his vehicle, that his wife had “consented” to the

seizure of the devices, and that the United States Attorney’s Office determined that all

devices belonging to Mr. Christensen be seized and taken into evidence at that time.

There was no information whatsoever indicating probable cause to believe that the

electronic devices from inside Mr. Christensen’s apartment may have information

relevant to the case, and the subsequent search warrant only complied with the

particularity requirement because it was able to list each of the devices, by name, that

were illegally seized the night before. The UIPD search warrant may have allowed local

police to confiscate the devices, but similarly lacked probable cause to justify a forensic

search. Unlike the very clearly established probable cause referenced in the

aforementioned cases, the allegations contained in these warrants sought permission for

a fishing expedition.

       A police officer armed with probable cause to believe a home contains evidence

of a serious crime that might otherwise be destroyed may lawfully secure the home and

restrict entry while waiting for a search warrant to be diligently procured. United States

v. Shrum, -- F.3d --, 2018 WL 5986370 * 7 (10th Cir. 2018). That same reasoning can be

applied to computers, which courts have repeatedly noted contain significantly private

information and which require a separate warrant to search. It does not follow,

however, that a home (or a computer) can be seized to prevent destruction of evidence

without some particularized knowledge as to why a suspect would do so. Id. Law

enforcement may not commence a “fishing expedition to see what sort and how big of

                                             6
        2:17-cr-20037-JES-JEH # 173      Page 7 of 8



fish” they might catch and then wait until they develop enough probable cause to make

it past a judge. Id.

       WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.



               Respectfully submitted,

               /s/Elisabeth R. Pollock                 /s/ George Taseff
               Assistant Federal Defender              Assistant Federal Defender
               300 West Main Street                    401 Main Street, Suite 1500
               Urbana, IL 61801                        Peoria, IL 61602
               Phone: 217-373-0666                     Phone: 309-671-7891
               FAX: 217-373-0667                       Fax: 309-671-7898
               Email: Elisabeth_Pollock@fd.org         Email: George_Taseff@fd.org

               /s/ Robert Tucker                       /s/ Julie Brain
               Robert L. Tucker, Esq.                  Julie Brain, Esq.
               7114 Washington Ave                     916 South 2nd Street
               St. Louis, MO 63130                     Philadelphia, PA 19147
               Phone: 703-527-1622                     Phone: 267-639-0417
               Email: roberttuckerlaw@gmail.com        Email: juliebrain1@yahoo.com




                                           7
       2:17-cr-20037-JES-JEH # 173       Page 8 of 8



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            8
